Citation Nr: 1829186	
Decision Date: 05/29/18    Archive Date: 06/12/18

DOCKET NO.  14-39 235	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from October 1996 to September 2000 in the United States Navy, and April 2003 to June 2006 in the United States Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The claim has been recharacterized to include any acquired psychiatric disorder, and may be considered without regard to whether new and material evidence has been received.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).

The Veteran's request for a Board hearing on his VA Form 9 is moot in light of the subsequent requests to withdraw the appeal.


FINDING OF FACT

In March 2015, April 2015, October 2015, November 2015, and March 2017, after certification of the claim to the Board and prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 
In letters dated from March 2015, April 2015, October 2015, November 2015, and March 2017, the Veteran requested that his claim for service connection for an acquired psychiatric disorder be withdrawn from appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to an acquired psychiatric disorder, including PTSD, is dismissed.



		
M. TENNER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


